DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, and 20 of U.S. Patent No. USPN 10,900,826. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1-5 of the instant application are anticipated by claim 16 of USPN 10,900,826.

Claim 12 of the instant application is anticipated by claim 19 of USPN 10,900,826.
Claim 13 of the instant application is anticipated by claim 20 of USPN 10,900,826.

Claims 1-3, 8, 12, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 16, and 20 of U.S. Patent No. 10,260,933. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1 and 2 of the instant application are anticipated by claim 1 of USPN 10,260,933.

Claims 3 and 5 are anticipated by claim 3 of USPN 10,260,933.

Claims 8 and 13 are anticipated by claim 16 of USPN 10,260,933.

Claim 12 is anticipated by claim 15 of USPN 10,260,933.

Claim 16 is anticipated by claim 20 of USPN 10,260,933.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dionne et al. (US 2007/0164871; “Dionne”) in view of Sook (KR 20120080792; see attached machine translation).

Regarding claim 1, Dionne discloses a person support apparatus (figure 1:10) comprising a frame, first and second load cells (figure 6:600) (¶ [0100]) supported by the frame (figure 1:22) (¶ [0059]), a support surface adapted to support thereon an occupant of the person support apparatus (not shown, disclosed in ¶ [0100]; “mattress”), the support surface being supported by at least the first and second load cells (600) such that a weight of the occupant is at least partially detectable by the first and second load cells (600) when the occupant is positioned on the support surface (¶ [0100]), a first sensor lead coupled to the first load cell (600) a second sensor lead coupled to the second load cell (600) (¶ [0100]; inherent in “signals from the load cells”) a controller in communication with the first and second sensor leads (¶ [0074]; “controller”), the controller adapted to determine an amount of weight applied to the support surface based on voltage changes in the first and second sensor leads (¶ [0107]) and a detection circuit (figure 5:540) in communication with the controller (¶ [0092]), wherein the controller is adapted to detect if the first load cell is in an error state based upon information from the detection circuit (540) (¶¶ [0080]-[0087], [0100]-[0101], [0107]-[0109]).
 Dionne does not explicitly disclose an activation voltage source and leads, however since the load cells have an output signal, one would assume an input signal going through leads would be present.
Nevertheless, Sook teaches in at least figure 6 a load cell monitoring system comprising at least first and second load cells, a first activation lead coupled to the first load cell; a second activation lead coupled to the second load cell (inherent in receiving an input voltage to the load cells), and an activation voltage source coupled to the first and second activation leads and adapted to provide a substantially constant voltage to the first and second activation leads (page 5, ¶¶ 5-6) and a detection circuit in communication with activation voltage source, the first and second activation leads, and the controller, wherein the controller is adapted to detect if the first load cell is in an error state based upon information from the detection circuit (page 6, last full paragraph through page 7, second full paragraph).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Sook’s activation source in Dionne’s person support apparatus for the purpose of diagnosing the load cells over a range of input voltages.

Regarding claim 2, Sook teaches the controller is further adapted to detect if the second load cell is in an error state (page 6, last full paragraph through page 7, second full paragraph).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
  
Regarding claim 3, Sook teaches wherein the error state is an electrical disconnection of the first load cell from the controller (page 6, last full paragraph through page 7, second full paragraph).  
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 4, Dionne discloses The person support apparatus of claim 1 wherein the error state is a malfunctioning of the first load cell (¶ [0070]).
Sook also discloses a short circuit or bad connection for a load cell, which could broadly read on a malfunction (page 6, last full paragraph through page 7, second full paragraph).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.  
 
Regarding claim 5, Sook teaches the controller is adapted to monitor a total amount of electrical current flowing from the activation voltage source to the first and second activation leads, and to determine that the first load cell is in an error state if the total amount of electrical current flowing from the activation voltage source to the first and second activation leads moves outside of a predetermined range ((page 6, last full paragraph through page 7, second full paragraph).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dionne in view of Sook and Geringer (USPN 5,823,278; “Geringer”).

Regarding claim 10, Dionne and Sook disclose all the limitations of claim 1 on which this claim depends.
Dionne and Sook are silent to calibration data.
In the same field of endeavor, Geringer teaches in figures 1 and 2 a person support apparatus (10) comprising first and second load cells (13) (col. 3, lines 36-45) wherein the controller (16) stores first calibration data for the first load cell (13) and second calibration data for the second load cell (13) in a memory on board the person support apparatus (10) (col. 4, line 43 through col. 5, line 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to store calibration data for each individual load cell as taught by Geringer in Dionne’s system for the purpose of allowing each individual load cell to be replaced (and thus calibrated) individually (col. 4, lines 63-66).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dionne in view Honda (EP 2 133 671).

Regarding claim 12, Dionne discloses a person support apparatus (figure 1:10) comprising a frame, first and second load cells (figure 6:600) (¶ [0100]) supported by the frame (figure 1:22) (¶ [0059]), a support surface adapted to support thereon an occupant of the person support apparatus (not shown, disclosed in ¶ [0100]; “mattress”), the support surface being supported by at least the first and second load cells (600) such that a weight of the occupant is at least partially detectable by the first and second load cells (600) when the occupant is positioned on the support surface (¶ [0100]).
Dionne is silent to the load cells including Wheatstone bridge.  
Honda teaches a weighing apparatus comprising first (10) and second (20) load cells, the first load cell (10) including a first Wheatstone bridge and the second load cell (20) including a second Wheatstone bridge (¶ [0018]-[0022]), and the first and second Wheatstone bridges being arranged as part of a third Wheatstone bridge (¶¶ [0023]-[0024]) and a controller in communication with the first, second, and third Wheatstone bridges, the controller adapted to monitor voltages between midpoints of each of the first, second, and third Wheatstone bridges (¶¶ [0034]-[0035], implicit in “output electric signal”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Honda’s load cells and Wheatstone bridge configuration in Dionne’s person support apparatus for the purpose of providing a type of sensor that is well-known and understood (Wheatstone bridge type) but that can be accurately monitored by making a further bridge (¶¶ [0009]-[0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dionne in view Honda and Geringer.

Regarding claim 16, Dionne and Honda disclose all the limitations of claim 1 on which this claim depends.
Dionne and Honda are silent to calibration data.
In the same field of endeavor, Geringer teaches in figures 1 and 2 a person support apparatus (10) comprising first and second load cells (13) (col. 3, lines 36-45) wherein the controller (16) stores first calibration data for the first load cell (13) and second calibration data for the second load cell (13) in a memory on board the person support apparatus (10) (col. 4, line 43 through col. 5, line 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to store calibration data for each individual load cell as taught by Geringer in Dionne’s system for the purpose of allowing each individual load cell to be replaced (and thus calibrated) individually (col. 4, lines 63-66).

Allowable Subject Matter
Claims 6, 7 ,9, 11, 14, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the filing of a terminal disclaimer.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, none of the prior art alone or in combination neither discloses nor renders obvious a person support apparatus as claimed wherein the controller is further adapted to use the first and second switches to distinguish between the first load cell being in an error state and the activation voltage source being in an error state in combination with the remaining claim limitations.  

Claim 7 would be allowable because of its dependence on claim 6.

Regarding claim 8, none of the prior art alone or in combination neither discloses nor renders obvious a person support apparatus as claimed wherein the controller is adapted to perform the following: (a) monitor a voltage between midpoints of the third Wheatstone bridge when no load is supported on the support surface, and (b) issue an error signal if the voltage between midpoints of the third Wheatstone bridge exceeds a threshold level when no load is supported on the support surface in combination with the remaining claim limitations.  

Regarding claim 9, none of the prior art alone or in combination neither discloses nor renders obvious a person support apparatus as claimed  wherein  the controller is further adapted to calibrate the replacement load cell without requiring any calibration measurements to be taken regarding the replacement load cell after the replacement load cell is installed in the person support apparatus in combination with the remaining claim limitations.  

Regarding claim 11, none of the prior art alone or in combination neither discloses nor renders obvious a person support apparatus as claimed wherein the first calibration data includes a first subset of calibration data generated before the first load cell is installed in the person support apparatus and a second subset of calibration data generated after the first load cell is installed in the person support apparatus; the second calibration data includes a third subset of calibration data generated before the second load cell is installed in the person support apparatus and a fourth subset of calibration data generated after the second load cell is installed in the person support apparatus in combination with the remaining claim limitations.

Regarding claim 13, none of the prior art alone or in combination neither discloses nor renders obvious a person support apparatus as claimed wherein the controller is adapted to use the voltage between the midpoints of the third Wheatstone bridge to determine if an error state exists for at least one of the first and second load cells in combination with the remaining claim limitations.
  
	Claims 14 and 15 would be allowable based on their dependence on claim 13.

Regarding claim 17, none of the prior art alone or in combination neither discloses nor renders obvious a person support apparatus as claimed wherein the first calibration data includes a first subset of calibration data generated before the first load cell is installed in the person support apparatus and a second subset of calibration data generated after the first load cell is installed in the person support apparatus; the second calibration data includes a third subset of calibration data generated before the second load cell is installed in the person support apparatus and a fourth subset of calibration data generated after the second load cell is installed in the person support apparatus in combination with the remaining claim limitations.

	Claims 18-20 would be allowable based on their dependence on claim 17.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0234723 discloses a calibration routine for load cells of a person support apparatus but is not available as prior art due to a later effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863